        Case 2:20-cv-00579-BJR Document 53 Filed 03/29/21 Page 1 of 4




 1                                                                HON. BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                            WESTERN DISTRICT OF WASHINGTON

 8
      SA MUSIC, LLC, et al.,
 9
                                            Plaintiffs,      Case No. 20-cv-0579-BJR
10
                                v.                           STIPULATED MOTION AND ORDER
11                                                           ON FILING OF SECOND AMENDED
       AMAZON.COM, INC., et al.,                             COMPLAINT
12
                                            Defendants.
13

14          The undersigned counsel for Plaintiffs SA Music, LLC, William Kolbert, as Trustee of the
15 Harold Arlen Trust, Ray Henderson Music Co. Inc., Four Jays Music Company, and Julia Riva

16 (“Plaintiffs”) and for Defendants Amazon.com, Inc., and Amazon Digital Services, LLC (together,

17 “Amazon”), hereby stipulate and request an order from the Court that:

18          1.     Plaintiffs may file a Second Amended Complaint in the form provided to counsel for
19 Amazon by e-mail dated March 16, 2021 and the amended pleading shall be deemed effective as of

20
     March 19, 2021;
21
            2.     Amazon’s time to answer or otherwise respond to the Second Amended Complaint
22
     shall be extended to April 19, 2021; and
23

24          3.     Nothing in this stipulation waives any other defenses, rights or arguments that

25 Amazon may assert in response to the Second Amended Complaint.

26

27

28
        Case 2:20-cv-00579-BJR Document 53 Filed 03/29/21 Page 2 of 4




 1         IT IS SO STIPULATED, through Counsel of Record.

 2
     Dated: March 29, 2021
 3
                                     Respectfully submitted,
 4
                              By:    s/ Philip P. Mann
 5                                   Philip P. Mann, WSBA No: 28860
                                     MANN LAW GROUP PLLC
 6                                   1218 Third Avenue, Suite 1809
                                     Seattle, Washington 98101
 7                                   Phone: (206) 436-0900
                                     E-mail: phil@mannlawgroup.com
 8
                                     Matthew F. Schwartz * Pro Hac Vice
 9                                   Brian S. Levenson * Pro Hac Vice
                                     SCHWARTZ, PONTERIO & LEVENSON, PLLC
10                                   134 West 29th Street, Suite 1001
                                     New York, New York 10001
11                                   Phone: (212) 714-1200
                                     E-mail: mschwartz@splaw.us
12                                   E-mail: blevenson@splaw.us

13                                   Oren S. Giskan * Pro Hac Vice
                                     GISKAN SOLOTAROFF & ANDERSON LLP
14                                   90 Broad Street, 10th Floor
                                     New York, New York 10004
15                                   Phone: (212) 847-8315
                                     E-mail: ogiskan@gslawny.com
16
                                     Attorneys for Plaintiffs
17

18                            By:    s/ Eric J. Weiss
                                     Eric J. Weiss
19                                   PERKINS COIE LLP
                                     1201 Third Avenue, Suite 4900
20                                   Seattle, WA 98101
                                     Telephone: (206) 359-8000
21                                   E-mail: EWeiss@perkinscoie.com

22                                   Kenneth L. Steinthal (Pro Hac Vice)
                                     KING & SPALDING LLP
23                                   101 Second Street, Suite 2300
                                     San Francisco, CA 94105
24                                   Telephone: (415) 318-1200
                                     E-mail: ksteinthal@kslaw.com
25
                                     Attorneys for Defendants Amazon.com, Inc. and Amazon
26                                   Digital Services, LLC
27

28
       Case 2:20-cv-00579-BJR Document 53 Filed 03/29/21 Page 3 of 4




 1

 2
                                          PROPOSED ORDER
 3

 4        Pursuant to the parties’ stipulation, it is so ordered.

 5        Dated this 29th day of March, 2021.
 6

 7

 8
                                                          A
                                                          Barbara Jacobs Rothstein
 9                                                        U.S. District Court Judge

10 Presented by:

11 s/ Philip P. Mann, Attorney for Plaintiffs
   s/ Eric J. Weiss, Attorney for Defendants
12 Amazon.com, Inc. and Amazon Digital Services

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-00579-BJR Document 53 Filed 03/29/21 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
